Citation Nr: 1529474	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-00 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1980 to June 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a Travel Board hearing in February 2013 and a copy of that transcript is of record.

In an October 2014 decision, the Board remanded the claim for further development.  

This claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated January 1997 to December 2011.  


FINDING OF FACT

The probative evidence of record shows that the Veteran's asthma did not manifest during or as a result of military service.  


CONCLUSION OF LAW

The criteria for service connection for asthma are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, the notice requirements were accomplished by a letter sent in May 2008, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records, military personnel records, and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in December 2011 and January 2015.  The Board finds the examination reports, when taken together, are adequate because as they are based on the Veteran's medical history, review of the claims file, and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned in February 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal and the Veteran was given the opportunity to discuss her reported in-service and post-service symptoms.  The undersigned also clarified that a statement had been submitted by a medical professional that could possibly substantiate the Veteran's claim.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

Additionally, the Board finds that the RO has substantially complied with the October 2014 remand directives which included obtaining any identified outstanding VA and private treatment records.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that her asthma is related to her military service.  Specifically, the Veteran has reported that she was hospitalized for chronic asthma in service, she was misdiagnosed in service with an upper respiratory infection, and she has suffered from symptoms of asthma since service.  See March 2008 claim; see also October 2014 Board Hearing Transcript.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

First, the Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).   Here, there is contradictory evidence of record regarding whether the Veteran had symptoms of asthma prior to service.  However, the Veteran's August 1980 enlistment report of medical examination is absent of any defects or diagnoses.  Additionally, as the evidence of record is contradictory, asthma did not clearly and unmistakably preexist service and the presumption of soundness at service entrance has not been rebutted.  38 U.S.C.A. § 1111.  Therefore, the Board will analyze the Veteran's claim for service connection for asthma under direct and presumptive theories of service connection.  

In this regard, the Veteran has a current diagnosis of asthma as illustrated by the December 2011 and January 2015 VA examinations.  

In regards to the Veteran's military service, a Janaury 1981 service treatment record shows that the Veteran was treated for vomiting for the prior three days, slight dizziness, and a 100 degree temperature.  Th Veteran reported a cough, septum, headache, sore throat, rhinorrhea, myalgia, nausea, diarrhea, and emesis.  The Veteran's pulse was 100 beats per minute and she also reported dizziness.  The Veteran's throat was noted as red and her ears had a small amount of fluid.  The Veteran's nose was slightly swollen and her chest was clear.  The Veteran was diagnosed with an upper respiratory infection.  The Veteran was subsequently released with Mylanta.  Therefore, the Veteran's claim turns on whether her currently diagnosed asthma is related to her in-service treatment for an upper respiratory infection.  

The Veteran's service treatment records are absent of any complaints treatment or diagnosis of asthma.  A February 1981 disposition form shows that the Veteran stated she did not desire a separation medical examination.  During active duty the Veteran was also treated for vomiting and gastritis.  

A July 1984 periodic report of medical examination shows that the Veteran's lungs and chest were noted as normal.  A July 1984 periodic report of medical history shows that the Veteran denied asthma, shortness of breath, pain or cough in chest, and chronic cough.  The Veteran did report cramps in her legs, adverse reaction to serum, drug, or other medicine.  In November 1985 the Veteran was placed on a physical profile of no pushups or lifting due to chronic bursitis in her left shoulder.  During her reserve service the Veteran was also treated for a soft tissue contusion, gastritis, left knee pain, right foot pain, and a toothache.  

VA treatment records dated January 1997 to December 2014 show that in October 2003 the Veteran was treated for new onset asthma and her albuterol was refilled.  

Private treatment records dated September 2005 to March 2010 show that the Veteran was treated for asthma.  A March 2009 private treatment records shows that the Veteran was diagnosed with asthma when she had breathing problems three year prior.  The physician noted that the Veteran wanted to get this diagnosis retroactive from when she was in the Army in the 1980s.  

The Veteran was afforded a VA examination in December 2011.  The examiner concluded that it was less likely than not that the Veteran's asthma was related to service.  The examiner noted that the illness the Veteran was treated for while in-service was an acute infectious condition.  The examiner explained that there was no documentation of any residual of this acute condition.  The examiner also explained that there was no documentation suggesting any form of chronic lung condition at the time.  The examiner noted that there was no history or documented evidence of the Veteran having lung problems until the Veteran was diagnosed as having asthma approximately 24 years later.  The examiner explained that asthma is a chronic condition of having a reactive airway which goes into bronchospasm when exposed to various trigger agents such as smoke, pollen, and dust.  The examiner explained that per an extensive review as to the possible causes of asthma, "there are no conclusive epidemiologic data linking infections to causation of asthma in previously normal adults".    

A February 2012 statement from the Veteran's VA physician states, in relevant part, that the per the Veteran's history, she has had symptoms of asthma since 1981 or even younger as a child.  The physician noted that the Veteran had Pulmonary Function Tests (PFT) on October 25, 2002, that was normal.  The examiner noted that the Veteran was evaluated by a pulmonary specialist on May 1, 2008, and the diagnosis was confirmed.

At the February 2013 Board hearing, the Veteran testified that she was diagnosed with a respiratory infection in service.  The Veteran testified that they did not diagnose her with asthma at the time.  The Veteran testified that she was placed on light duty due to her asthma.  The Veteran also reported that she did not have childhood asthma or respiratory problems and her first incident was in service.  The Veteran also testified that her VA doctor told her that she was misdiagnosed with a respiratory infection and it was really asthma in service.  The Veteran reported that this letter was in her claims file.  The Veteran reported that after the incident she continued to have attacks and used the inhaler that was prescribed for the respiratory infection.  The Veteran reported that she continued to experience shortness of breath and wheezing in service and after service.  The Veteran also reported that after service she suffered a collapsed lung which lead to the diagnosis of asthma.  

The Veteran was afforded another VA examination in January 2015.  The examiner concluded that it was less likely than not that the Veteran's asthma was related to service.  The examiner noted that the Veteran appeared to have been diagnosed with exercise induced asthma/bronchospasms as early as 2008 per CPRS records.  The examiner also noted that the Veteran reported that she had symptoms of asthma in high school and had siblings who were diagnosed with asthma.  The examiner noted that the Veteran reported that she was hospitalized for the condition while in service.  The Veteran reported that the condition was not listed as asthma but the symptoms were the same.  
The examiner noted that the Veteran gave a history that she was hospitalized for shortness of breath, wheezing, cough and was treated with breathing medicines for a few days until she could be discharged and she never returned to active duty without profile due to asthma.  The examiner noted that he did not find any evidence that substantiated the Veteran's claims.  The examiner noted that on her discharge the word duty is clearly written and her description of the circumstances is very different than the medical record.  The examiner noted that he reviewed the Veteran's service treatment records but found no diagnosis of, or hints of treatment for asthma or asthma like symptoms.  The examiner noted the January 1981 treatment records revealed that Veteran reported cough, congestion, headache, sore throat, rhinorrhea (runny nose) muscle aches, nausea, diarrhea and vomiting.  The examiner further noted that it states the Veteran's chief complaint was vomiting for three days, her temperature was elevated and her pulse was 100.  The examiner noted that the Veteran was diagnosed with an upper respiratory infection.  The examiner stated that it was clearly noted that the Veteran's lungs were clear and there was no information regarding asthma or wheezing.  The examiner explained that typical asthma attacks are not associated with viral symptoms, fever, nausea, or vomiting.  The examiner concluded that the Veteran had no symptoms of asthma.  The examiner also noted that the Veteran was released to full duty with Mylanta for her stomach.  The examiner noted that there was no mention of diagnosis, symptoms or treatment of asthma in service.  The examiner also noted that the Veteran reported being placed on physical profile for her asthma and shortness of breath but there was no evidence of record for a profile for a respiratory problem.  The examiner noted that the Veteran was placed on profile for her shoulder injury.  The examiner noted the Veteran entered the guard and the questionnaire for lungs; cough, etc were all marked no.  The examiner also noted that the Veteran received a discharge from military service due to her shoulder injury and he could find no mention of any breathing problems or asthma.  

The examiner further noted that the Veteran reported that a physician wrote a statement that the Veteran's respiratory condition in the military was asthma because according to the Veteran the thoughts were "it would have cleared up if it was not asthma".  The examiner stated that he could only note that unless the person reviewed her service treatment records saw the diagnosis, the denial of cough, her clear lungs on her physical examination and no evidence at all of treatment for any asthma like symptoms, then they were basing their opinions on the history the Veteran provided and her history did not match the record.  

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding that the Veteran's currently diagnosed asthma is in any way related to her military service.  

First, the Board acknowledges the Veteran's assertions that she was misdiagnosed in service and that her asthma is etiologically related to her military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, determining a misdiagnosis and the etiology of asthma, fall outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report her symptoms, any opinion regarding whether she was misdiagnosed in service or whether her asthma is related to service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions that she was misdiagnosed in service or that her asthma is in any way related to her military service.  

The Board also acknowledges the Veteran's assertions that she told by her VA physician that she was misdiagnosed in service.  The Board notes the February 2012 statement from the Veteran's VA physician.  However, as shown above the statement does not conclude that the Veteran was misdiagnosed in-service.  Additionally, there is no medical evidence of record that concludes the Veteran was misdiagnosed in service.  Furthermore, the Board notes that hearsay medical evidence does not constitute competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) ("What a physician said, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence.").  Therefore, the Veteran's lay account of what she was reportedly told by her physician does not constitute competent medical evidence.

Instead, the Board finds the December 2011 and January 2015 VA medical opinions to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the December 2011 and January 2015 opinions were provide by VA physician's assistants who possess the necessary education, training, and expertise to provide the requested opinion.  The VA opinions are also shown to have been based on a review of the Veteran's record and are accompanied by sufficient explanations.  Additionally, both VA examiners considered the Veteran's lay statements and the January 2015 VA examiner specifically addressed the Veteran's contentions that she was misdiagnosed in service.  Both opinions are also found to be consistent with the medical evidence that shows the Veteran's service treatment records and reserve treatment records are absent of any complaints, treatment, or diagnosis of asthma.  The Board thus finds that the December 2011 and January 2015 VA medical opinions are dispositive of the nexus question in this case. 

The Board has considered the February 2012 statement from the Veteran's physician.  However, the statement fails provide a nexus opinion and only discusses the Veteran's lay assertions regarding the history of her asthma.  Therefore, the Board assigns little probative value to the statement in regards to determining the etiology of the Veteran's asthma.  

In regards to the Veteran's assertions that she has suffered from symptoms of asthma since service, the Board notes that asthma is not an enumerated condition under 38 C.F.R. § 3.309(a).  Therefore, consideration of service connection based on presumptive service connection or continuity of symptomatology is not warranted.

In reaching this conclusion the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for asthma is denied.  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


